EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.
 
Allowable Subject Matter

Claims 1, 3-12, 14, 15 and 17-23 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1 and 14, Compen et al. discloses a substrate support for supporting a substrate (paragraph [0034]) / a method (paragraph [0095]), the substrate support comprising:
a body comprising a support surface configured to support the substrate (paragraph [0034] teaches a substrate support surface by a handling device, a pin or other structure);
a clamping device configured to provide a clamping force to clamp the substrate on the support surface (paragraph [0034] teaches an attraction force on a substrate, such as electrostatic, magnetic or electromagnetic clamps); and
a dither device (paragraph [0095]) configured to dither an amount of clamping force exerted by the clamping device while the substrate is provided out of contact with at least the support surface by a handling device, a pin or other structure, (paragraphs [0033]-[0050] and [0093]-[0097] teaches a dithering action is applied onto the substrate during loading and/or while loaded).
Kamiyama discloses providing an ultrasonic speaker (Fig. 2 item 150) to provide sound pressure frequency as to create a fluctuating gas pressure impacting the substrate so as to cause, a vibration of the substrate or dither an electrostatic charge of the clamping force so as to create a fluctuating electrostatic charge between the substrate and the clamping device so as to cause a vibration of the substrate (paragraphs [0040]-[0042], [0046]-[0047] and [0073]-[0078]).
However, the combination of Compen et al. and Kamiyama does not teach a dither device configured to dither an amount of clamping force exerted by the clamping device while the substrate is provided out of contact with at least the support surface by a handling device, a pin or other structure, wherein the dither device is configured to dither a fluid pressure provided by the clamping device so as to create, at a point below an outlet of a conduit for the clamping device in the body, a fluctuating gas pressure within the conduit, the fluctuating gas pressure, exiting the outlet, impacting the substrate so as to cause, while the substrate is out of contact with the support surface, a vibration of the substrate or dither an electrostatic charge provided by the clamping device so as to create a fluctuating electrostatic charge between the substrate and the clamping device so as to cause, while the substrate is out of contact with the support surface, a vibration of the substrate, and it does not appear to be obvious why one of ordinary skill in the art would modify the combination of Compen et al. and Kamiyama such that the dither device is configured to dither a fluid pressure provided by the clamping device so as to create, at a point below an outlet of a conduit for the clamping device in the body, a fluctuating gas pressure within the conduit, the fluctuating gas pressure, exiting the outlet, impacting the substrate, see pages 7 and 8 of the remarks.
Accordingly, the prior art fails to teach or fairly suggest a substrate support for supporting a substrate requiring “a dither device configured to dither an amount of clamping force exerted by the clamping device while the substrate is provided out of contact with at least the support surface by a handling device, a pin or other structure, wherein the dither device is configured to dither a fluid pressure provided by the clamping device so as to create, at a point below an outlet of a conduit for the clamping device in the body, a fluctuating gas pressure within the conduit, the fluctuating gas pressure, exiting the outlet, impacting the substrate so as to cause, while the substrate is out of contact with the support surface, a vibration of the substrate or dither an electrostatic charge provided by the clamping device so as to create a fluctuating electrostatic charge between the substrate and the clamping device so as to cause, while the substrate is out of contact with the support surface, a vibration of the substrate”, in the combination required by the claim.

Claims 3-12, 15 and 17-23 are allowable by virtue of their dependency on claims 1 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Kamiya et al. [US 6,002,987 A]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882